Per Curiam:
The question upon this appeal is whether the plaintiff in possession of the premises in question is entitled to enjoin the defendants from taking by force such possession from him, and whether the defendants attempted to do that and indicated a disposition to continue such attempt. The evidence justifies the finding and judgment in regard to such issues. The question of the right of the plaintiff to the possession of the land sold to the G. I. G. Realty Company was not decided by the Trial Term, nor is it affected by our present decision. Should the question later arise, it will be taken up anew and decision made uninfluenced by the present determination. Nor is it understood that the judgment is so broad as to preclude the defendants from taking, without force, possession of the premises, provided they are entitled to the same. (Bliss v. Johnson, 73 N. Y. 529.) The judgment and order should be affirmed, with costs. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred. The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Judgment and order affirmed, with costs.